UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4312



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL O. DEVAUGHN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Margaret B. Seymour, District Judge.
(CR-01-233)


Submitted:   August 28, 2003             Decided:   September 3, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Isaac Louis Johnson, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael O. DeVaughn appeals his conviction and six-month

sentence following his guilty plea to possessing marijuana in a

federal correctional facility in violation of 18 U.S.C. § 1791

(2000).   DeVaughn’s attorney has filed a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), addressing the adequacy of

DeVaughn’s plea hearing.   DeVaughn has filed a supplemental pro se

brief asserting claims under the Interstate Agreement on Detainers

Act, as amended, 18 U.S.C., app. 2, §§ 1-9 (2000), and a breach of

his plea agreement.   We affirm.

     Our review of the record reveals no error. At DeVaughn’s plea

hearing, the district court ascertained DeVaughn’s competency to

enter a plea, that he had adequately reviewed his case with his

attorney, that his plea was freely and voluntarily given, and

reviewed with DeVaughn the rights he would forego by pleading

guilty, the elements of the crime, the statutory maximum sentence,

the impact of the Sentencing Guidelines, and the terms of his plea

agreement.    Given this, the district court adequately discharged

its obligations under Fed. R. Crim. P. 11.   Further, a knowing and

voluntary guilty plea waives antecedent non-jurisdictional errors,

including claims of unlawful search and seizure.    See Tollett v.

Henderson, 411 U.S. 258, 267 (1973).   Hence, the claims raised in




                                   2
DeVaughn’s pro se supplemental brief regarding his conviction and

plea are without merit.*

     In accordance with Anders, we have reviewed the entire record

in this case and have found no meritorious issues for appeal.              We

therefore affirm DeVaughn’s conviction and sentence.              This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this    court   for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.          Finally, although we grant DeVaughn’s

motion to amend, we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                    AFFIRMED



     *
       To the extent DeVaughn alleges the United States failed to
honor its agreement to make a non-binding recommendation to the
Bureau of Prisons that his forfeited good time credits be restored,
the record indicates DeVaughn has mis-characterized the nature of
the United States’ obligation. Rather, the United States agreed to
recommend to the district court that DeVaughn “receive any and all
good time credit that may be available to him.” Because the record
reflects that the United States made such a recommendation,
DeVaughn’s claim for specific performance is meritless.


                                       3